Citation Nr: 0025457	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of insect 
bites, to include a chronic skin disability.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for headaches and 
shortness of breath, as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.  He also served on active duty for training 
for intermittent periods thereafter including from December 
4, 1995 to December 15, 1995.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from July 1996, July 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Roanoke, Virginia.  In the July 1996 rating 
decision the RO denied the veteran's claim for service 
connection for residuals of insect bites with associated skin 
rash on the face.  In the July 1998 rating decision, the RO 
denied the claim for service connection for dyshidrotic 
eczema (dermatitis).  Lastly, in the May 1999 rating 
decision, the RO denied the veteran's claim for service 
connection for nicotine dependence and for headaches and 
shortness of breath as secondary to nicotine addiction.

The issue of service connection for headaches and shortness 
of breath as secondary to tobacco use is deferred pending the 
completion being sought in the remand order below.


FINDINGS OF FACT

1.  Dyshidrotic eczema is attributable to the veteran's 
period of active duty for training in December 1995.

2.  The veteran has submitted a plausible claim of service 
connection for nicotine dependence.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, service 
connection for dyshidrotic eczema is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999). 

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for nicotine dependence.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's period of active 
duty for training from December 1971 to December 1975 are 
devoid of any reference to smoking, or of complaints related 
thereto.

At a VA examination in April 1976, the veteran reported that 
he smoked considerably for the release of tension.  He also 
reported that on occasion he consulted sick bay for a few 
colds and headaches, but that he had never been hospitalized.  
Respiratory findings revealed no cough or expectoration.  
Mobility, palpation and percussion were normal.  Auscultation 
was normal.  The veteran was not given a diagnosis in regard 
to headaches or a respiratory problem.

A VA outpatient record dated in November 1991 notes that the 
veteran smoked a pack and a half of cigarettes a day, and a 
chest X-ray report in November 1991 notes that the veteran 
was a tobacco abuser.  

A medical record from the Naval Reserve Readiness Center in 
January 1992 states that the veteran had to stop smoking.

Service medical records from the veteran's reserve duty show 
that while on active duty for training in December 1995 he 
was seen at a medical facility complaining of possible insect 
bites after being out in the woods.  He said that the lesions 
itched pretty badly and that it seemed as if they were 
spreading.  Findings revealed scattered erythematous lesions 
over both of the veteran's arms as well as a few on the back 
of his neck and on his face.  He was assessed as having 
probable insect bites.  Two days later, on the last day of 
the period of active duty for training, the veteran returned 
to a medical facility for a follow-up examination and 
reported that the rash still itched.  Findings revealed a 
rash on both of the veteran's arms and neck.  It was also 
noted that a rash had broken out on the veteran's forehead 
that day.  He was assessed as having insect bites.

A January 1996 medical record notes that the veteran had a 
reaction to a bug bite while on active duty for training.  
The veteran reported improvement with decreased ulceration 
and inflammation, but said that he still had some red raised 
areas and itching around his neck.  On examination there were 
red, raised bumps from the neckline of the veteran's T-shirt 
up to his jaw.  He also had swollen, less prominent lesions 
on his face, arms and hands, including between his fingers.  
He was assessed as having resolving insect bite reaction.

In January 1996 the veteran filed a claim for service 
connection for bug bites and for a recurring skin rash on his 
face and neck.  He said that this condition occurred while 
serving on "active duty" from December 4, 1995 to December 
15, 1995.

In a January 1996 statement the veteran said that he was 
still experiencing itching on his neck, face, arms and 
between the fingers of his hands.

On file is a medical record from a private Family Practice 
Center dated in March 1996.  According to this record, the 
veteran had presented to the facility with a rash.  He stated 
that his symptoms had begun in December 1995 when he was 
working with the Navy Reserves.  His history notes that he 
had been outdoors and had been exposed to multiple gnat 
bites.  The physician relayed the veteran's report that the 
rash had existed only on exposed surfaces, especially on the 
back of his neck, arms and chest.  She also noted that it 
never really went away and seemed to recur in the same areas, 
spreading over many of the surfaces.  On examination there 
was confluent maculopapular eruption with quite a bit of 
desquamation and scaling on the veteran's anterior neck, 
upper chest and upper arms.  There was also marked cracking 
of the web spaces in the fingers as well as some involvement 
of the digits themselves.  The veteran was assessed as having 
apparent tissue sensitivity with the look of a contact 
dermatitis with some sun exposed areas.  He was also assessed 
as having dyshidrotic eczema of the hands.  

A private medical note from the Family Practice Center dated 
in October 1996 shows that the veteran had returned to the 
facility for a re-check of hand rashes.  He was prescribed 
medicated cream.

In September 1997 the veteran underwent a VA examination for 
his claimed skin disability.  He reported to the examiner 
that while on reserve duty in December 1995 he had been 
involved in pouring concrete to build a parking lot and 
received 100 insect bites or so at the time.  He also 
reported noticing a problem with his hands at that time.  
Findings revealed some erythema around his neck and 
telangiectasia consistent with old sun damage.  There were no 
other active lesions noted on his trunk and arms.  Also 
identified was erythema and slight vesiculation along the 
palms of the veteran's hands and the side of his finger.  The 
examiner provided an impression of dyshidrotic dermatitis and 
said that the veteran also had sun damage around his neck.  
He said that dyshidrotic dermatitis could occur for a number 
of reasons and that certainly, on occasion, he has seen this 
triggered as an occupational process, particularly when 
exposed to significant irritants such as concrete.  He said 
that individuals who were continuously exposed to concrete 
often developed a hardening of their hands, but that an 
individual who might use it on an occasional or rare basis, 
such as the veteran, could develop a dermatitis which could 
then convert into a long term dyshidrotic process.  He said 
that the only problem was that the veteran's service record 
did not comment on any evidence of hand dermatitis at the 
outset of the eruption.  He went on to say it was unknown to 
him whether this had just been failed to be commented on.  He 
noted that dyshidrosis would recur periodically, but was not 
expected to be progressive.

In October 1997 the veteran filed a claim for service 
connection for tobacco dependence stating that he developed a 
smoking dependence while on active duty.  He said that 
cigarettes were given in the rations and were made readily 
available in the ship's store.  He also said that as a result 
of smoking he experienced frequent headaches and shortness of 
breath.  He said that he was taking over the counter 
medication for his headaches.

In a January 1998 statement the veteran pointed out that a VA 
examiner in September 1997 had indicated a relationship 
between the eczema on his hands and working in concrete and 
noted that he had been working with concrete while on active 
duty.  He said that the problem was that he had had so many 
bug bites from the onset that it was hard to determine which 
skin problems were due to bug bites and which skin problems 
were due to other causes.

In a July 1998 rating decision the RO denied the veteran's 
claim for service connection for dyshidrotic eczema.

In August 1998 the veteran's mother submitted a statement 
stating that the veteran did not smoke until after he went 
into service in December 1971.  She said that after the 
veteran came home from service in 1975 he was chain smoking.  
She said that the veteran complained of headaches and 
shortness of breath. 

In November 1998 the veteran contacted the Smoking 
Consultation Service in writing and provided a history of his 
smoking along with questions.  In regard to his history, the 
veteran said that he did not smoke until he entered service 
at the age 18 and that by the end of his first year in 
service he was smoking about one and a half packs of 
cigarettes a day.  He inquired from the consultation service 
as to whether he had become nicotine dependent in service and 
whether it was at least as likely as not that his smoking in 
service resulted in his headaches and shortness of breath.  
These questions were answered by the Director of the Smoking 
Consultation Service, Matthew P. Bars, MS, who said that he 
thought that it was clear from the veteran's history that he 
had become nicotine dependent in service and that it was more 
likely that continued smoking after he became nicotine 
addicted contributed to his symptoms.  He said that he 
believed that the veteran's addiction to tobacco was service 
related and that as a consequence, all diseases arising 
therefrom were service related. 

VA treatment records dated in January 1999 and February 1999 
reflect the veteran's participation in group counseling for 
smoking cessation.

In a May 1999 rating decision the RO denied the veteran's 
claim for service connection for nicotine addiction and for 
headaches and shortness of breath, claimed as secondary to 
nicotine addiction.

In June 1999 the veteran submitted an article from the New 
England Journal of Medicine entitled The Hazards of Passive-
And Active-Smoking.  He also submitted a publication from 
the Naval Research Health Commission (NHRC Publication 97-20) 
noting that cigarette smoking had been positively associated 
with migraines in both genders.  In addition, the veteran 
submitted an Under Secretary For Health's Information Letter, 
dated in February 1997, noting that there could potentially 
be many diseases caused by the use of tobacco products such 
as cigarettes, including chronic obstructive pulmonary 
disease. 

In August 1999 a fellow serviceman of the veteran submitted a 
letter stating that he and the veteran had served together 
aboard the U.S.S. Dewey and that if the veteran did not chain 
smoke at that time, he had come very close to it.  He said 
that he used to kid the veteran about smoking so much and 
that his memories of the veteran were punctuated with visions 
of him "taking drags from a cigarette."  He also said that 
the crew was constantly exposed to second-hand smoke.   

In a September 1999 statement the veteran requested that he 
be given a through and contemporaneous examination in regard 
to his claim for service connection for nicotine addiction.

In October 1999 the RO continued the denial of the veteran's 
claim for service connection for nicotine addiction and for 
headaches and shortness of breath.

II.  Legal Analysis

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims for service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting well grounded claims.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Once the veteran has submitted a well grounded claim, the 
question of service connection must be addressed.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted during active 
service in line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term active service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.6 (a). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted under the provisions of 38 C.F.R. § 3.303(b), when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  In this regard, 
the Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) has repeatedly cautioned that 
the regulatory requirement is for a showing of continuity of 
symptomatology, not treatment.  Savage v. Gober, 10 Vet. 
App. 488, 496-497 (1997); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1992).

A.  Residuals of an Insect Bite

The veteran's claim for service connection for residuals of 
an insect bite is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran is 
found to have presented a claim that is not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Moving on to the merits of this claim, in order for the 
veteran to prevail, the evidence must preponderate in favor 
of the incurrence or aggravation of a skin disability in 
service, or there must be an approximate balance of positive 
and negative evidence with respect to this issue.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski 1 Vet. App. 49 
(1990).  Put another way, the preponderance of the evidence 
must be against the claim in order for benefits to be denied.  
Gilbert at 54.

The evidence in this case does not preponderate against the 
incurrence of a chronic skin disability in service which has 
recently been diagnosed as dyshidrotic dermatitis.  In this 
regard, service medical records from the veteran's period of 
active duty for training from December 4, 1995 to December 
15, 1995, show he was treated at a medical facility for 
scattered erythemas lesions noted to be on both of his arms, 
the back of his neck and on his face.  It was also noted that 
this rash was spreading.  The veteran was assessed as having 
probable insect bites.  In a follow-up visit on the last day 
of the veteran's period of active duty for training in 
December 1995, the veteran still had a rash on both of his 
arms and neck, and was also noted to have broken out that day 
with a rash on his forehead.  A little over a month later, he 
returned to a medical facility for another follow-up visit 
for his skin problem.  It was at this time that he was noted 
to have lesions on his hands (between his fingers), in 
addition to his face and arms.  Although this latter 
treatment was rendered after the veteran's period of active 
duty for training, it has been linked to the skin problem 
that began when he was on active duty for training.  This is 
evident in the assessment given in January 1996 of resolving 
insect bite reaction.  Moreover, the very notation that the 
veteran was being seen for a "follow-up" for bug bites is 
evidence of a relationship between this post active duty for 
training treatment and the treatment rendered while the 
veteran was still on active duty for training.

The fact that a VA examiner in September 1997 pointed to a 
different irritant as being responsible for the veteran's 
dyshidrotic dermatitis while the veteran served on active 
duty for training in December 1995 (i.e. pouring concrete as 
opposed to having had a reaction to insect bites), does not 
in any way negate the etiologic relationship that is 
established between this disability and the veteran's period 
of active duty for training.  More specifically, the examiner 
in 1997 stated that dyshidrotic dermatitis could be triggered 
by an occupational process such as concrete and that an 
individual like the veteran who used concrete occasionally or 
rarely could develop dermatitis which could develop into a 
long term dyshidrotic process.  While the examiner also 
pointed out the problem that the veteran's inservice medical 
record from December 1995 did not document any evidence of 
hand dermatitis, he also said that it was unknown to him 
whether this had just failed to be commented on.  This 
statement goes a long way from negating the existence of such 
a relationship.  This is especially so when considering that 
a December 1995 service record notes that this disability 
appeared to be spreading, and the relatively short duration 
of time following the veteran's active duty for training that 
his hand symptomatology was documented.

Resolving all doubt in the veteran's favor, the evidence in 
this case is sufficient to establish service connection for 
dyshidrotic dermatitis.  See 38 C.F.R. § 3.303; 38 U.S.C.A. 
§ 5107(b).

B.  Nicotine Dependence

In 1997 VA's General Counsel issued an opinion clarifying 
when service connection may be established for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence arising from a claimant's 
tobacco use during service.  VAOPGPREC 19-97.  Also in 1997 
VA's Under Secretary for Health concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  Id.  Therefore, a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence rising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon affirmative answers to the following 
two questions: (1) whether the veteran acquired a dependence 
on nicotine in service; and (2) whether that dependency may 
be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
If each of these two questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGPREC 19-97.

Prior to determining the elements described above, it must 
first be determined whether the veteran has established a 
well grounded claim.  Such a claim in regard to tobacco use 
requires evidence of (i) tobacco use (lay evidence) and/or 
nicotine dependence (medical evidence) in service (ii) 
current disability of death (medical evidence) and (iii) 
nexus evidence between tobacco use/nicotine dependence and 
current disability or death (medical evidence).  

The record contains the veteran's statements as well as 
statements from a fellow serviceman and the veteran's mother 
attesting to the fact that the veteran began smoking in 
service.  There is also evidence from the Director of the 
Smoking Consultation Service stating that based on a history 
of the veteran's smoking as provided by the veteran, it was 
clear that he became nicotine dependent in service.  This 
evidence is sufficient to meet the first element of a well 
grounded claim as noted above.  The Director's response also 
satisfies the remaining two elements for well groundedness in 
this case by his opinion that it was likely that the 
veteran's continued smoking after he became nicotine addicted 
contributed to his claimed symptoms of headaches and 
shortness of breath.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for nicotine dependence.  See Epps, 
Savage; See also VAOPGPREC 19-97 (1997); VAOPGPREC 2-93 
(1993).

ORDER

Service connection for dyshidrotic dermatitis is granted.

As evidence of a well-grounded claim for service connection 
for nicotine dependence has been presented, the appeal is 
granted to this extent.


REMAND

Prior to adjudicating the veteran's claim of service 
connection for nicotine dependence on the merits, additional 
development is warranted in order to comply with VA's duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  Such development 
includes affording the veteran a VA examination which takes 
into account the records of his prior medical history.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Intertwined with the claim of entitlement to service 
connection for nicotine dependence is the currently pending 
claim of entitlement to service connection for headaches and 
shortness of breath secondary to tobacco use.  In this 
regard, a medical opinion must be obtained that confirms the 
existence of diseases as claimed by the veteran and discusses 
their etiology.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Green, supra. 

Lastly, any additional medical records pertaining to nicotine 
dependence, headaches or respiratory problems should be 
obtained and associated with the claims file.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any outstanding records regarding 
treatment for nicotine dependence, 
headaches and respiratory problems, 
following the procedures of 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the case should be 
referred for an opinion by a specialist 
in psychiatric disease.  The claims file 
must be made available to the examiner, 
who should be asked whether the evidence 
shows that the veteran meets the criteria 
necessary to diagnose dependence on 
nicotine as defined in the Diagnostic and 
Statistical Manual of the American 
Psychiatric Association; if so, whether 
it is at least as likely as not that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  

3.  The veteran should also be afforded 
VA examination(s) in order to assess the 
nature and etiology of his reported 
symptoms of headaches and shortness of 
breath.  The claims file must be made 
available to the examiner(s).  If the 
veteran is found to have a headache 
and/or respiratory disability, the 
examiner should be asked whether it is at 
least as likely as not that any service 
acquired nicotine dependence was the 
proximate cause of or aggravated any 
disability found.  If there is 
aggravation, the degree of same should be 
indicated, to the extent feasible.  

4.  The RO should again review the claims 
of entitlement to service connection for 
nicotine dependence and for headaches and 
shortness of breath secondary to tobacco 
use.  If any benefit sought on appeal is 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is further informed.  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



